Attachment to PTOL-303
The amendment filed 2/26/2021 is entered as the amendment does not present any new issues requiring further consideration and places the claims in better form. Claims 23 and 35 are amended to correct a possible antecedent basis issue.
Applicant argues that the rejection under 35 U.S.C. 251 is inappropriate and should be withdrawn. This is a continuation reissue, and the rejection is premised on the fact that the error being corrected in this application was already corrected in the same way in the parent reissue. Applicant argues that there is no legal basis for this rejection and nothing restricts a reissue applicant in such a way.
The examiner maintains that it is the Office’s position that the applicant needs to present a new error in the present application, different from that of the parent, or at least present the same error in a different way. If applicant wishes to test this notion it is encouraged to appeal. The concurring opinion of Judge O’Malley in In re Staats is noted. Of course, a concurrence is not binding authority and in any event the general discussion of the reissue statute is not directly on point. Furthermore, section 251 is not the only limitation on reissue applications; for example, section 251 makes no mention of recapture, yet that is a clear limitation on the types of error an applicant may correct. 
The examiner acknowledges, however, that the present application may be considered as presenting the error in a different way, and is potentially acceptable. The problem though is that neither the declaration nor the remarks have set forth how the present application is correcting the error in a different way. The declaration is not sufficiently specific because it recites the entirety of the new independent claims as originally filed. The MPEP is clear that merely including the entire claim without reference to specific language is not sufficient to identify an 
If applicant were to file in the remarks section1 of a response a new error statement that explains how the error is being corrected in a different way, this would be acceptable to the examiner. For example, the following statement, if made by applicant, would be acceptable to the examiner and would result in the withdrawal of the rejection under section 251:
The ‘169 patent was wholly or partly inoperable because it included claims to a lithographic apparatus having, inter alia, a cover and a substrate table. While the subject matter of claim 1 can encompass these features, it need not, therefore claim 1 was unduly narrow. The current application therefore includes claim 21, which is drawn to a liquid handling structure that is used with a lithographic apparatus and does not require a cover or a substrate table. The error is being corrected in a different way than in parent reissue RE 47,237 because the claims to a liquid handling structure in that application require a gas knife, which is not required in present claim 21. 

A terminal disclaimer remains necessary to overcome the double patenting rejections.
/JAMES A MENEFEE/            Primary Examiner, Art Unit 3992                                                                                                                                                                                            
Conferees:

/LINH M NGUYEN/            Primary Examiner, Art Unit 3992                                                                                                                                                                                            
/H.B.P/            Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                            


    
        
            
        
            
    

    
        1 The Remarks are sufficient. See MPEP 1414(II)(D)(1) requiring a statement under 37 CFR 1.175(f)(2), and not a new declaration. While not exactly on point it is analogous.